Citation Nr: 1543231	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-30 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as entitlement to sleep apnea.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to a disability rating in excess of 30 percent for chronic sinusitis.

4.  Entitlement to a disability rating in excess of 10 percent for loss of sense of smell.

5.  Entitlement to a disability rating in excess of 10 percent for loss of sense of taste.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to December 1944, and July 1945 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the St. Petersburg, Florida RO.  

In September 2015, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).  Prior to that date, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request.  

The Veteran claimed entitlement to service connection for sleep apnea, but the Board finds that it would be most advantageous to the Veteran to expand the issue to encompass any respiratory disability.  See generally, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is not shown to have a compensable dental disability.

2.  The Veteran's chronic sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, purulent discharge or crusting, difficulty sleeping, sinus tenderness, and fever, but no incapacitating episodes.  

3.  The Veteran has complete loss of sense of smell.

4.  The Veteran has a complete loss of sense of taste.  


CONCLUSIONS OF LAW

1.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2014).

2.  The criteria for a disability rating in excess of 30 percent for chronic sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2014).

3.  The Veteran is currently assigned the maximum, 10 percent rating for loss of sense of smell.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87a, Diagnostic Code 6275 (2014).

4.  The Veteran is currently assigned the maximum, 10 percent rating for loss of sense of taste.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87a, Diagnostic Code 6276 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in February 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization in this matter who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and an increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran requested that VA attempt to obtain records from "Haddon Hospital," in prior attempts to retrieve these records, the RO noted that Haddon Hospital does not exist.  In September 2010, the RO sent the Veteran a letter indicating again that Haddon Hospital does not exist, but records from Halloran Hospital and England General Hospital are already associated from the claims file.  The Board finds that all reasonable attempts have been made to determine whether Haddon Hospital ever existed and retrieve any outstanding records there, and any further attempts to obtain these records would be futile.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination for his claimed dental disability in June 2010.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's did not have documented dental trauma to the jaw or investing tissues during service and his current complaints are related to dental neglect, caries, and decayed, extracted, or filled teeth.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in June 2010 regarding his loss of the senses of taste and smell and chronic sinusitis.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the June 2010 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
Factual Background and Analysis

I. Service Connection

The Veteran contends that he has a current dental disability due to in-service trauma to the mouth or jaw.  Importantly, the Veteran was awarded entitlement to dental treatment in the first few years following service, and his current claim only entails entitlement to service connection compensation for a dental condition.  

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150 , Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

A review of the Veteran's service treatment records shows missing teeth numbers 17, 19, 20, 30, without any caries.  Also, these records conform that he dropped the shell as contended, but there is no evidence to show that he cracked his teeth or injured his jaw or nose during this accident.  

In a September 1947 request for dental treatment, the Veteran reported that cavities filled in service had fallen out, his teeth were decaying, and it causes severe toothaches.  He did not, however, report any trauma to the mouth or jaw.  

In October 1947, the Veteran again requested dental treatment.  He reported the same symptoms as in September 1947, and again, did not report any trauma in service.  At that time, the Veteran's tooth number 16 and 32 were extracted with the understanding that he would not be entitled to artificial replacement of those teeth.  

In a March 2010 statement, the Veteran reported that while serving as a gun canonneer he was transporting a shell.  He tripped and it hit is face causing several teeth to crack and caused damage to his jaw and nose.  

During a June 2010 VA dental examination, the examiner noted that in 1943 the Veteran was missing teeth numbers 17, 19, 20, 30 and without any caries noted.  The examiner noted that the October 1947 examination did not show any trauma of the jaw or investing tissues.  The Veteran had caries in teeth numbers 3, 15, 16, 28, 32, but teeth 16 and 32 were deemed nonrestorable and he agreed to extraction.  Ultimately, the examiner found that the Veteran did not have documented dental trauma to the jaw or investing tissues during service, and his current complaints are related to dental neglect, caries, and decayed, extracted, or filled teeth.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document that the Veteran had treatment for recurrent caries and had missing teeth noted.  The evidence of record is unremarkable for any compensable dental condition, and the most probative evidence does not show any trauma to the face, jaw, and nose due to the documented shell being dropped.  In fact, the Veteran did not report any trauma in the year or so following service when he sought dental treatment for decay and filling problems.  Again, the Veteran was allowed VA dental treatment from 1947 to 1950, but this does not support his contention for VA disability benefits for a dental disorder.  Importantly, there are very specific circumstances for which service connection for a dental disorder can be awarded, and the Veteran does not meet those circumstances.  

At no time during the appeal period does the Veteran have a diagnosis for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  

The Board has sympathetically considered the Veteran's lay testimony and arguments.  As he has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis at 430.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).

II. Increased Ratings

Sinusitis

The Veteran contends that his chronic sinusitis warrants a rating in excess of 30 percent.  

By way of background, the RO awarded service connection for sinusitis in a January 1950 rating decision.  An initial 10 percent rating was assigned, effective October 17, 1949.  Subsequent reductions and restorations occurred.  In a September 2001 rating decision, the RO increased the Veteran's rating to 30 percent, effective October 10, 2000.  The Veteran filed his current request for increase in February 2010.  

Here, the Veteran's service-connected sinusitis has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, which provides the rating criteria for chronic maxillary sinusitis.  Under the General Formula, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is appropriate when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In a note following the General Rating Formula, an incapacitating episode is defined as one that requires bed rest and treatment by a physician.

Following his increased rating claim, the Veteran was afforded VA examination in June 2010.  The examiner indicated that the Veteran had a long history of chronic sinusitis and allergic rhinitis.  During the examination, he reported current post-nasal drip that causes difficulty sleeping, his loss of senses of smell and taste (discussed below), headaches, purulent drainage, sinus pain, sinus tenderness, fever, and nasal congestion.  Additionally, he has constant difficulty breathing.  He experiences non-incapacitating episodes of sinusitis that occur more than 6 times per year.  X-rays of the sinuses were unremarkable.  The examiner opined that the Veteran's chronic sinusitis did not impact his activities of daily living or his usual occupation (retired).  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his chronic sinusitis.  Importantly, the schedular criteria for a 50 percent rating contemplate evidence of sinus surgery.  The evidence shows that the Veteran has never had sinus surgery.  Thus, the evidence, which shows no history of sinus surgery, does not support the assignment of a 50 percent rating for sinusitis under Diagnostic Code 6513 during the appeal period.  

The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As such, there is no means by which to assign a schedular rating in excess of 30 percent for his chronic sinusitis.  For this reason, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for his service-connected chronic sinusitis.  

Loss of Senses of Smell and Taste

The Veteran contends that his loss of the senses of taste and smell warrant ratings higher than the currently assigned 10 percent each.

By way of background, the RO awarded service connection for loss of taste and smell in a February 2004 rating decision.  The RO assigned a 10 percent rating each.  The Veteran filed his claim for an increased rating in February 2010.  

Following his claim, the Veteran was afforded a VA examination in June 2010, during which his loss of senses of smell and taste was confirmed.  He could neither smell coffee, nor an alcohol test prep swab.  He was unable to taste salt or sugar.  The examiner opined that the Veteran's senses of smell and taste are completely lost, but do not impact his activities of daily living or his occupation (retired).  

The Veteran's loss of sense of smell is rated under 38 C.F.R. § 4.87a, Code 6275, which provides a maximum schedular rating of 10 percent for "complete loss of sense of smell."  The Veteran's loss of sense of taste is rated under 38 C.F.R. § 4.87a, Code 6276, which provides a maximum schedular rating of 10 percent for "complete loss of sense of taste."  There is no schedular basis for a higher rating for either loss of sense of smell or taste.

The Rating Schedule does not contain any other potentially applicable provisions under which the Veteran's disability could be rated.  See Schafrath at 594.  As such, there is no means by which to assign a scheduler rating in excess of 10 percent for either disability during the period on appeal.  For this reason, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent each for his service-connected loss of sense of smell and loss of sense of taste.  

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected chronic sinusitis, loss of sense of smell, and loss of sense of taste are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic sinusitis, loss of sense of smell, and loss of sense of taste with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily difficulty sleeping, his loss of senses of smell and taste, difficulty breathing, headaches, purulent drainage, sinus pain, sinus tenderness, fever, and nasal congestion.  The current 30 percent rating under Diagnostic Code 6513 for sinusitis, and the current 10 percent ratings, each, under 6275 and 6276 for loss of sense of smell and taste are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is only service connected for these three disabilities noted above.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions. 

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has not contended he is unemployable due to his service-connected sinusitis, loss of sense of smell, or loss of sense of taste.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected disabilities have a profound effect on his ability to work in and of themselves.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Service connection for a dental condition is denied.  

A disability rating in excess of 30 percent for sinusitis is denied.

A disability rating in excess of 10 percent for loss of sense of smell is denied.

A disability rating in excess of 10 percent for loss of sense of taste is denied.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claim for a respiratory disability.  

In June 2010, the Veteran was afforded a VA examination, during which he reported problems breathing for many years.  He had chronic cough with right-sided rales noted.  The examiner made no pulmonary diagnosis, but there was an interstitial prominence on right lower lung field.  The examiner could not determine the etiology, but found that it is not related to his chronic sinus condition.  

The Board finds that although the examiner indicated there was no current pulmonary diagnosis, there is evidence that the Veteran has an abnormality in his right lung field with a chronic cough and rales.  The Board finds that there is a manifestation of some disabling symptoms, but no opinion as to the etiology of these symptoms.  As such, the Board finds that a remand is necessary for a supplemental etiological opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate examiner for a supplemental opinion as to his claimed respiratory disability.  The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a current respiratory disability that has been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his chronic sinusitis disability). 

The examiner is asked to specifically comment on the June 2010 VA examination report indicating interstitial prominence on right lower lung field with the Veteran's complaints of chronic cough.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  The AOJ should undertake any other development it determines to be warranted. 
 
3.  Then, the AOJ should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


